44 A.3d 184 (2012)
305 Conn. 907
Jennie FINKLE, Administratrix (Estate of Barbara A. Eckert)
v.
John F. CARROLL III et al.
SC 18976
Supreme Court of Connecticut.
Decided May 30, 2012.
Steven D. Ecker, Hartford, and M. Caitlin S. Anderson, in support of the petition.
Scott M. Karsten, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 134 Conn.App. 278, 37 A.3d 851, is granted, limited to the following issue:
"Did the Appellate Court properly determine that the plaintiffs action was not saved by General Statutes § 52-593?"